        Case 3:18-cv-00833-SDD-RLB       Document 46     05/08/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


SARAH DUBROC                                                       CIVIL ACTION
                     Plaintiff

VERSUS                                                             18-833-SDD-RLB

BRISTOL-MYERS SQUIBB CO. d/b/a
SURGITEK, MEDICAL ENGINEERING
CORP.
               Defendants


                                       RULING


        This matter is before the court on the Motion to Dismiss for Failure to State a

Claim1 filed by Defendants Bristol-Myers Squibb Company (“BMS”) and Medical

Engineering Corporation (“MEC”) (collectively, “Defendants”). Plaintiff Sarah Dubroc

(“Dubroc”) has filed an Opposition2 to this motion to which Defendants filed a Reply.3

For the following reasons, the Court finds that Defendants’ Motion to Dismiss shall

be GRANTED in part and DENIED in part.

I.      FACTS AND PROCEDURAL HISTORY

        This products liability action was brought by Dubroc against Defendants, who

are the manufacturers and/or makers of the silicone breast implant known as “Natural

Y” or “Meme” implants. This suit arises from allegations that a gel bleed of Dubroc’s

Natural Y or Meme silicone breast implants led to a silicone migration “into her tissue,

her lymphatic system, and potentially her vascular system, causing a multitude of


1
  Rec. Doc. 39.
2
  Rec. Doc. 41.
3
  Rec. Doc. 44.
59957

                                                                             Page 1 of 10
        Case 3:18-cv-00833-SDD-RLB            Document 46        05/08/20 Page 2 of 10




illnesses.”4 “Gel bleed is the microscopic diffusion of the silicone gel filler through the

shell or elastomer of the implant.”5

        Dubroc alleges that she underwent breast augmentation surgery in 1989 at

which time she believed she was receiving saline-filled breast implants.6 Upon an

explant surgery in 2018 however, Dubroc allegedly learned for first time that her

implants were silicone “Natural Y” or “Meme” implants manufactured by BMS and

marketed by MEC.7 Dubroc alleges that BMS and MEC conveyed false and

misleading information concerning the Natural Y implants and concealed risks to

consumers such as Dubroc.8 In her Second Amended Complaint, Dubroc asks the

Court to take judicial notice of cases and depositions from other breast implant

litigation.9

        Based on the allegations above, Dubroc brings design defect and breach of

warranty claims against Defendants pursuant to the Louisiana Products Liability Act

(“LPLA”).10 The Court previously dismissed Dubroc’s claims presented in the First

Amended Complaint upon a Motion to Dismiss by Defendants.11 After Dubroc filed a

Second Amended Complaint, Defendants again moved to dismiss Dubroc’s claims

under Rule 12(b)(6).12




4
  Rec. Doc. 37 ¶16.
5
  Id. at ¶12.
6
  Id. at ¶6.
7
  Id.
8
  Id at ¶7.
9
  Id. at ¶13.
10
   Id. at pp. 8-12.
11
   See Rec. Doc. 35.
12
   See Rec. Doc. 37 (Second Amended Complaint), Rec. Doc. 39 (Motion to Dismiss).
59957

                                                                                    Page 2 of 10
         Case 3:18-cv-00833-SDD-RLB                Document 46        05/08/20 Page 3 of 10




II.     LAW AND ANALYSIS

        A. Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”13 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”14 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”15

        In Twombly, the United States Supreme Court set forth the basic criteria

necessary for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”16 A complaint is also insufficient if it merely

“tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”17 However, “[a]

claim has facial plausibility when the plaintiff pleads the factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”18 In order to satisfy the plausibility standard, the plaintiff must


13
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
    Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
14
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
15
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
    Rapid Transit, 369 F.3d at 467).
16
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
17
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).
18
   Twombly, 550 U.S. at 570.
59957

                                                                                                Page 3 of 10
          Case 3:18-cv-00833-SDD-RLB               Document 46        05/08/20 Page 4 of 10




show “more than a sheer possibility that the defendant has acted unlawfully.”19

“Furthermore, while the court must accept well-pleaded facts as true, it will not ‘strain

to find inferences favorable to the plaintiff.’”20 On a motion to dismiss, courts “are not

bound to accept as true a legal conclusion couched as a factual allegation.”21

          B. Louisiana Products Liability Act

          The LPLA establishes the “exclusive theory of liability for manufacturers

regarding damages caused by their products.”22 The applicable standard under the

LPLA is as follows: “The manufacturer of a product shall be liable to a claimant for

damage proximately caused by a characteristic of the product that renders the

product unreasonably dangerous when such damage arose from a reasonably

anticipated use of the product by the claimant or another person or entity.”23 Thus, to

maintain a successful claim under the LPLA, a claimant must establish four elements:

(1) that the defendant is a manufacturer of the product; (2) that the claimant's damage

was proximately caused by a characteristic of the product; (3) that this characteristic

made the product “unreasonably dangerous;” and (4) that the claimant's damage

arose from a reasonably anticipated use of the product by the claimant or someone

else.24




19
   Iqbal, 556 U.S. at 678.
20
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
    Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
21
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
22
   LA. REV. STAT. § 9:2800.52. See also Jones v. Family Dollar Stores of La., Inc., 746 Fed.Appx. 348 (5th
    Cir. 2018).
23
   LA. REV. STAT. § 9:2800.54(A).
24
   Ayo v. Triplex, Inc., 457 Fed. App'x 382, 385-86 (5th Cir. 2012) (citing Jack v. Alberto–Culver USA, Inc.,
    949 So.2d 1256, 1258 (La. 2007) (citing LA. REV. STAT. § 9:2800.54(A)).
59957

                                                                                                Page 4 of 10
        Case 3:18-cv-00833-SDD-RLB                Document 46        05/08/20 Page 5 of 10




A product is “unreasonably dangerous” under the LPLA in one of four ways: (1)

construction or composition; (2) design; (3) inadequate warning; or (4) failure to

conform to an express warranty.25 The “unreasonably dangerous” characteristic must

exist at the time the product left the manufacturer's control or result from a reasonably

anticipated modification or alteration of the product.26 Louisiana law does not permit

a factfinder “to presume an unreasonably dangerous condition solely from the fact

that injury occurred.”27 Rather, the claimant has the burden of proving the required

elements under the LPLA.28

        Defendants contend that “Plaintiff’s claims for design defect and breach of

express warranty fail to satisfy the LPLA requirements and Twombly.”29 Additionally,

as Dubroc points out, the failure to warn claim presented in the Second Amended

Complaint “has not been addressed or challenged by Defendants and therefore

remains a viable cause of action.”30 For the purposes of this Motion, then, the Court

shall only consider the design defect and breach of warranty theories of recovery.

            i. Design Defect

        Defendants argue that Dubroc “fails to allege that the alleged design defect

was ‘due to’ anything and fails to specify any facts regarding the nature or cause of

the alleged defect.”31 Dubroc responds that she “has voluntarily waived this claim and



25
   LA. REV. STAT. § 9:2800.54(B).
26
   Id. at § 2800.54(C).
27
   Woodling v. Hubbell Inc., 35 Fed. Appx. 386, *4 (5th Cir. 2002) (citing Krummel v. Bombardier Corp., 206
    F.3d 548, 551 (5th Cir. 2000) (quoting McCarthy v. Danek Med., Inc., 65 F.Supp.2d 410, 412
    (E.D.La.1999)).
28
   LA. REV. STAT. § 9:2800.54(D).
29
   Rec. Doc. 39-1 p. 5 (emphasis added).
30
   Rec. Doc. 41 p. 1; see also Rec. Doc. 37 ¶¶18-22, 25.
31
   Rec. Doc. 39-1 p. 5 (citing Rec. Doc. 35 p. 9).
59957

                                                                                              Page 5 of 10
        Case 3:18-cv-00833-SDD-RLB             Document 46       05/08/20 Page 6 of 10




will therefore not address Defendants’ argument for its dismissal.”32 Consequently,

Defendants’ Motion to Dismiss shall be GRANTED as to Dubroc’s design defect

claim. The Court now turns to Dubroc’s breach of warranty claim.

           ii. Breach of Warranty

        Under the LPLA, a product is unreasonably dangerous when it does not

conform to an express warranty made by the manufacturer if the express warranty

has induced someone to use the product and the claimant’s damage was proximately

caused because the warranty was untrue.33 In addition to the above elements, a

plaintiff must “(1) allege the content of the warranty and (2) explain how the warranty

was untrue.”34

        The Court previously dismissed Dubroc’s breach of warranty claim because

(1) she “fail[ed] to allege facts which would allow the Court to infer that an express

warranty was given,”35 (2) she failed to “allege that the ‘cohesive gel’ was related to

her injury,”36 and (3) she had not “alleged that she, or her physician, were induced by

this express warranty.”37 Defendants argue that the allegations added into the

Second Amended Complaint do not rectify any of these deficiencies. Further,

Defendants argue that Dubroc “fails to link any alleged warranty about the feature of

Defendants’ products with any alleged dangerous characteristic.”38




32
   Rec. Doc. 41 p. 1.
33
   LA. REV. STAT. § 9:2800.58.
34
   Robertson v. AstraZeneca Pharms., 2015 WL 5823326 at *5 (E.D. La. 2015).
35
   See Rec. Doc. 35 p. 13).
36
   See Id.
37
   See Id.
38
   Rec. Doc. 39-1 p. 8.
59957

                                                                                   Page 6 of 10
        Case 3:18-cv-00833-SDD-RLB                Document 46        05/08/20 Page 7 of 10




        According to Defendants, “the Second Amended Complaint simply adds

allegations of the alleged intent behind the alleged warranty, cites caselaw defining

an express warranty, and asks the court to take judicial notice of alleged testimony

in another case.”39 Defendants assert that the allegations set forth by Dubroc do not

demonstrate that Defendants actually provided an express warranty to Dubroc or her

doctor.40 Dubroc responds that citing to a specifically stated warranty is not

necessary, and “the requirements for specificity of the location and materials in which

the warranty was made are better suited for the summary judgment stage.”41 Dubroc

directs the Court to Ivory v. Pfizer, Inc., in which the Western District of Louisiana

held that Twombly does not require the plaintiff “to set forth such precise, detailed

allegations” regarding the explicit words used to create the alleged express

warranty.42

        The express warranty alleged by Dubroc is:

                23. Further, the implants are unreasonably dangerous
                because the do not conform to the express warranty made by
                Defendants about the safe nature of the product, particularly
                its “cohesive” gel, which was intended to induce physicians to
                use the implants in violation of R.S. 9:2800.58 by way of
                expressly warrantying their safety due to alleged correction of
                the gel bleed problem. . . . Lynch [the founder of MEC]
                specifically testified that MEC advertised its breast implants
                as having “highly cohesive” silicone gels in order to increase
                sales of its product, knowing full well that its silicone gel would


39
   Rec. Doc. 39-1 p. 7 (citing Rec. Doc. 2 ¶¶23-24).
40
   Id.
41
   Rec. Doc. 41 p. 2-3 (citing Ivory v. Pfizer Inc., 2009 WL 3230611 (W.D. La. 2009)).
42
   Ivory, 2009 WL at *5. See also McLaughlin v. GlaxoSmithKline, LLC, 2014 WL 669349 (W.D. La. 2014).
    Defendants cite to other case law indicating that Iqbal and Twombly do in fact require heightened
    specificity as to the precise language used to provide an express warranty. Rec. Doc. 39-1 p. 8 (citing
    Robertson, 2015 WL 5823326; Corley v. Stryker Corp., 2014 WL 3375596 (W.D. La. 2014)).
59957

                                                                                              Page 7 of 10
        Case 3:18-cv-00833-SDD-RLB          Document 46      05/08/20 Page 8 of 10




                bleed through the elastomer shell containing it and migrate
                into tissues away from the breast implant.
                24. Defendants misled the public and healthcare providers,
                including Plaintiff’s physician, by marketing the implant as
                containing a more “cohesive” silicone gel, suggesting an
                absence of gel bleed . . .. 43


La. R.S. 9:2900.53(6) defines “express warranty” as:

                a representation, statement of alleged fact or promise about a
                product or its nature, material or workmanship that
                represents, affirms or promises that the product or its nature,
                material or workmanship possesses specified characteristics
                or qualities or will meet a specified level of performance.
                “Express warranty” does not mean a general opinion about or
                general praise of a product. A sample or model of a product is
                an express warranty.44


        Dubroc argues that the use of the term “cohesive” implied “an absence of gel

bleed” and thus expressly warranted against silicone gel bleed through the elastomer

shell.45 Regardless of the degree of specificity required by Iqbal and Twombly for the

precise language used to provide an express warranty, Dubroc’s allegations are

sufficient to survive a motion to dismiss. Put simply, Dubroc alleges that Defendants

provided a warranty against gel bleed by advertising its product as having “highly

cohesive” silicone gel. With this allegation, Dubroc shows a “representation,

statement of alleged fact or promise” about the Natural Y implants that would enable




43
   Rec. Doc. 37 ¶23-24.
44
   LA. REV. STAT. § 9:2800.53(6).
45
   Rec. Doc. 37 ¶23-24.
59957

                                                                                  Page 8 of 10
        Case 3:18-cv-00833-SDD-RLB        Document 46   05/08/20 Page 9 of 10




a reasonable jury to find that the statement “represents, affirms or promises” that the

implant will not result in gel bleed.46

        Dubroc alleges that the advertised “highly cohesive” silicone gels induced her

and her physician to use the product.47 Dubroc alleges that “the breakdown of the

polyurethane coating which then dissolved into the body” caused her injuries,

providing a relation between the gel and her injuries and indicating a dangerous

characteristic of the product.48 Dubroc has therefore alleged facts showing that: (1)

the Natural Y implants were unreasonably dangerous, (2) Defendants provided an

express warranty against the risk of gel bleed, (3) Dubroc and her physician were

induced to use the product because of the warranty, and (4) the warranty was untrue.

Further, Dubroc’s allegations demonstrate the content of the warranty and how the

warranty was allegedly untrue. Whatever difficulty Dubroc may have in establishing

her claim at the summary judgment stage or at trial, it is inappropriate to dispose of

Dubroc’s breach of warranty claim at this stage in litigation, as Dubroc’s Second

Amended Complaint is cured of the deficiencies noted in the Court’s prior Ruling.49

alleged facts establishing a claim upon which relief can plausibly be granted.

Defendants’ Motion shall be DENIED as to Dubroc’s breach of warranty claim under

the LPLA.




46
   See LA. REV. STAT. § 9:2800.53(6).
47
   Rec. Doc. 37 ¶23.
48
   Id. at ¶18.
49
   See Rec. Doc. 35.
59957

                                                                            Page 9 of 10
           Case 3:18-cv-00833-SDD-RLB      Document 46    05/08/20 Page 10 of 10




III.       CONCLUSION

           For the reasons set forth above, Defendants’ Motion to Dismiss50 is GRANTED as

to Dubroc’s design defect claim and DENIED as to Dubroc’s breach of warranty claim.

Dubroc’s design defect claim is dismissed without prejudice.51

           IT IS SO ORDERED.

           Signed in Baton Rouge, Louisiana on May 8, 2020.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




50
     Rec. Doc. 39.
51
     FED. R. CIV. P. 41(a)(1)(B).
59957

                                                                              Page 10 of 10
